KINETICS PORTFOLIOS TRUST INVESTMENT ADVISORY AGREEMENT THIS INVESTMENT ADVISORY AGREEMENT is made as of the 5th day of March, 2007, by and between KINETICS PORTFOLIOS TRUST, a Delaware business trust (the "Trust") on behalf of its series the Water Infrastructure Portfolio (the "Portfolio") and KINETICS ASSET MANAGEMENT, INC., a New York corporation (the "Adviser"). W I T N E S S E T H : WHEREAS, the Trust is an open-end management investment company, registered as such under the Investment Company Act of 1940 (the "Investment Company Act"); WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940 and is engaged in the business of providing investment advice to investment companies; and WHEREAS, the Trust, on behalf of the Portfolio, desires to retain the Adviser to render advice and services to the Portfolio pursuant to the terms and provisions of this Agreement, and the Adviser desires to furnish said advice and services. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties to this Agreement, intending to be legally bound hereby, mutually agree as follows: 1.Appointment of Adviser.The Trust hereby employs the Adviser and the Adviser hereby accepts such employment, to render investment advice and related services with respect to the assets of the Portfolio for the period and on the terms set forth in this Agreement, subject to the supervision and direction of the Board of Trustees. 2.Subadviser. It is understood that the Adviser may from time to time employ or associate with itself such person or persons as the Adviser believes to be fitted to assist it in the performance of this Agreement (herein a “Subadviser”); provided, however, that the compensation of such person or persons shall be paid by the Adviser and that the Adviser shall be as fully responsible to the Trust for the acts and omissions of any such person as it is for its own acts and omissions; and provided, however, that the retention of any Subadviser shall be approved as may be required by the Investment Company Act. 3.Duties of Adviser. (a)General Duties.The Adviser shall act as investment adviser to the Portfolio and shall supervise investments of the Portfolio in accordance with the investment objective, policies and restrictions of the Portfolio as set forth in the Portfolio's governing documents, including, without limitation, the Trust’s Certificate of Trust, as amended, Declaration of Trust, as amended, and Bylaws, as amended, the prospectus and statement of additional information; and such other limitations, policies and procedures as the Board of Trustees of the Trust may impose from time to time in writing to the Adviser.In providing such services, the Adviser shall at all times adhere to the provisions and restrictions contained in the federal securities laws, applicable state securities laws, the Internal Revenue Code, the Uniform Commercial Code and other applicable law. Without limiting the generality of the foregoing, the Adviser shall: (i) furnish the Portfolio with advice and recommendations with respect to the investment of the Portfolio's assets and the purchase and sale of portfolio securities for the Portfolio, including the taking of such steps as may be necessary to implement such advice and recommendations (i.e., placing the orders); (ii) manage and oversee the investments of the Portfolio, subject to the ultimate supervision and direction of the Board of Trustees; (iii) vote proxies for the Portfolio, file ownership reports under Section 13 of the Securities Exchange Act of 1934 for the Portfolio, and take other actions on behalf of the Portfolio; (iv)maintain the books and records required to be maintained by the Portfolio except to the extent arrangements have been made for such books and records to be maintained by the Trust’s administrator(the "Administrator") or another agent of the Portfolio; (v) furnish reports, statements and other data on securities, economic conditions and other matters related to the investment of the Portfolio's assets which the Board of Trustees or the officers of the Trustmay reasonably request; and (vi) render to the Board of Trustees such periodic and special reports with respect to the Portfolio's investment activities as the Board may reasonably request, including at least one in-person appearance annually before the Board of Trustees.The Adviser will also review, monitor and report to the Board of Trustees on the performance and investment procedures of any Subadviser approved pursuant to Section 2 and assist and consult with any Subadviser in connection with the Portfolio’s investment program. (b)Brokerage.The Adviser shall be responsible for decisions to buy and sell securities for the Portfolio, for broker-dealer selection, and for negotiation of brokerage commission rates, provided that the Adviser shall not direct orders to an affiliated person of the Adviser without general prior authorization to use such affiliated broker or dealer from the Board of Trustees.The Adviser's primary consideration in effecting a securities transaction will be execution at the most favorable price.In selecting a broker-dealer to execute each particular transaction, the Adviser may take the following into consideration: the best net price available; the reliability, integrity and financial condition of the broker-dealer; the size of and difficulty in executing the order; and the value of the expected contribution of the broker-dealer to the investment performance of the Portfolio on a continuing basis.The price to the Portfolio in any transaction may be less favorable than that available from another broker-dealer if the difference is reasonably justified by other aspects of the portfolio execution services offered. Subject to such policies as the Board of Trustees may determine, the Adviser shall not be deemed to have acted unlawfully or to have breached any duty created by this Agreement or otherwise solely by reason of its having caused the Portfolio to pay a broker or dealer that provides (directly or indirectly) brokerage or research services to the Adviser an amount of commission for effecting a portfolio transaction in excess of the amount of commission another broker or dealer would have charged for effecting that transaction, if the Adviser determines in good faith that such amount of commission was reasonable in relation to the value of the brokerage and research services provided by such broker or dealer, viewed in terms of either that particular transaction or the Adviser's overall responsibilities with respect to the Portfolio.The Adviser is further authorized to allocate the orders placed by it on behalf of the Portfolio to such brokers or dealers who also provide research or statistical material, or other services, to the Portfolio, the Adviser, or any affiliate of either.Such allocation shall be in such amounts and proportions as the Adviser shall determine, and the Adviser shall report on such allocations regularly to the Portfolio, indicating the broker-dealers to whom such allocations have been made and the basis therefor.The Adviser is also authorized to consider sales of shares as a factor in the selection of brokers or dealers to execute portfolio transactions, subject to the requirements of best execution, i.e., that such brokers or dealers are able to execute the order promptly and at the best obtainable securities price. On occasions when the Adviser deems the purchase or sale of a security to be in the best interest of the Portfolio as well as of other clients (to the extent that the Adviser may, in the future, have other clients), the Adviser, to the extent permitted by applicable laws and regulations, may aggregate the securities to be so purchased or sold in order to obtain the most favorable price or lower brokerage commissions and the most efficient execution.In such event, allocation of the securities so purchased or sold, as well as the expenses incurred in the transaction, will be made by the Adviser in the manner it considers to be the most equitable and consistent with its fiduciary obligations to the Portfolio and to such other clients. 4. Representations of the Adviser. (a)The Adviser shall use its best judgment and efforts in rendering the advice and services to the Portfolio as contemplated by this Agreement. (b)The Adviser shall maintain all licenses and registrations necessary to perform its duties hereunder in good order. (c)The Adviser shall conduct its operations at all times in conformance with the Investment Advisers Act of 1940, the Investment Company Act, and any other applicable state and/or self-regulatory organization regulations. 5.Independent Contractor.The Adviser shall, for all purposes herein, be deemed to be an independent contractor, and shall, unless otherwise expressly provided and authorized to do so, have no authority to act for or represent the Portfolio in any way, or in any way be deemed an agent for the Portfolio.It is expressly understood and agreed that the services to be rendered by the Adviser to the Portfolio under the provisions of this Agreement are not to be deemed exclusive, and the Adviser shall be free to render similar or different services to others so long as its ability to render the services provided for in this Agreement shall not be impaired thereby. 6.Adviser's Personnel.The Adviser shall, at its own expense, maintain such staff and employ or retain such personnel and consult with such other persons as it shall from time to time determine to be necessary to the performance of its obligations under this Agreement.Without limiting the generality of the foregoing, the staff and personnel of the Adviser shall be deemed to include persons employed or retained by the Adviser to furnish statistical information, research, and other factual information, advice regarding economic factors and trends, information with respect to technical and scientific developments, and such other information, advice and assistance as the Adviser or the Board of Trustees may desire and reasonably request. 7. Expenses. (a)With respect to the operation of the Portfolio, the Adviser shall be responsible for (i) providing the personnel, office space and equipment reasonably necessary for the investment management of the Portfolio, and (ii) the costs of any special Board of Trustees meetings or shareholder meetings convened for the primary benefit of the Adviser.If the Adviser has agreed to limit the operating expenses of the Portfolio, the Adviser shall also be responsible on a monthly basis for any operating expenses that exceed the agreed upon expense limitation. (b)The Portfolio is responsible for and has assumed the obligation for payment of all of its expenses, other than as stated in Subparagraph7(a) above, including but not limited to: investment advisory,administrative and sub-administrative fees payable to the Adviser or the Administrator under the appropriate agreements entered into with the Adviser or the Administrator, as the case may be; fees and expenses incurred in connection with the issuance, registration and transfer of its shares; brokerage and commission expenses; all expenses of transfer, receipt, safekeeping, servicing and accounting for the cash, securities and other property of the Portfolio including all fees and expenses of its custodian, shareholder services agent and accounting services agent; interest charges on any borrowings; costs and expenses of pricing and calculating its daily net asset value and of maintaining its books of account required under the Investment Company Act; taxes, if any; a pro rata portion of expenditures in connection with meetings of the Portfolio's shareholders and Board of Trustees that are properly payable by the Portfolio; salaries and expenses of officers and fees and expenses of members of the Board of Trustees or members of any advisory board or committee who are not members of, affiliated with or interested persons of the Adviser or the Administrator; insurance premiums on property or personnel of the Portfolio which inure to its benefit, including liability and fidelity bond insurance; the cost of preparing and printing reports, proxy statements, prospectuses and statements of additional information of the Portfolio or other communications for distribution to existing shareholders; legal, auditing and accounting fees; trade association dues; fees and expenses (including legal fees) of registering and maintaining registration of its shares for sale under federal and applicable state and foreign securities laws; all expenses of maintaining and servicing shareholder accounts, including all charges for transfer, shareholder recordkeeping, dividend disbursing, redemption, and other agents for the benefit of the Portfolio; and all other charges and costs of its operation plus any extraordinary and non-recurring expenses, except as herein otherwise prescribed. (c)The Adviser may voluntarily absorb certain Portfolio expenses or waive the Adviser's own advisory fee. (d)To the extent the Adviser incurs any costs by assuming expenses which are an obligation of the Portfolio as set forth herein, the Portfolio shall promptly reimburse the Adviser for such costs and expenses, except to the extent the Adviser has otherwise agreed to bear such expenses.To the extent the services for which the Portfolio is obligated to pay are performed by the Adviser, the Adviser shall be entitled to recover from the Portfolio to the extent of the Adviser's actual costs for providing such services.In determining the Adviser's actual costs, the Adviser may take into account an allocated portion of the salaries and overhead of personnel performing such services. 8. Investment Advisory Fee. (a)The Portfolio shall pay to the Adviser, and the Adviser agrees to accept, as full compensation for all investment and advisory services furnished or provided to the Portfolio pursuant to this Agreement, an annual investment advisory fee at the rate set forth in Schedule A to this Agreement. (b)The investment advisory fee shall be accrued daily by the Portfolio and paid to the Adviser on the first business day of the succeeding month. (c)The initial fee under this Agreement shall be payable on the first business day of the first month following the effective date of this Agreement and shall be prorated as set forth below.If this Agreement is terminated prior to the end of any month, the fee to the Adviser shall be prorated for the portion of any month in which this Agreement is in effect which is not a complete month according to the proportion which the number of calendar days in the month during which the Agreement is in effect bears to the number of calendar days in the month, and shall be payable within ten (10) days after the date of termination. (d)The fee payable to the Adviser under this Agreement will be reduced to the extent of any receivable owed by the Adviser to the Portfolio and as required under any expense limitation applicable to the Portfolio. (e)The Adviser voluntarily may reduce any portion of the compensation or reimbursement of expenses due to it pursuant to this Agreement and may agree to make payments to limit the expenses which are the responsibility of the Portfolio under this Agreement.Any such reduction or payment shall be applicable only to such specific reduction or payment and shall not constitute an agreement to reduce any future compensation or reimbursement due to the Adviser hereunder or to continue future payments.Any such reduction will be agreed to prior to accrual of the related expense or fee and will be estimated daily and reconciled and paid on a monthly basis. (f)Any fee withheld or voluntarily reduced and any Portfolio expense absorbed by the Adviser voluntarily or pursuant to an agreed upon expense cap shall be reimbursed by the Portfolio to the Adviser, if so requested by the Adviser, no later than the third fiscal year succeeding the fiscal year of the withholding, reduction or absorption if the aggregate amount actually paid by the Portfolio toward the operating expenses for such fiscal year (taking into account the reimbursement) do not exceed the applicable limitation on Portfolio expenses.Such reimbursement may not be paid to the Adviser for any fiscal year prior to the Portfolio’s payment of such year’s current expenses if such practice would require the Adviser to waive, reduce or absorb current Portfolio expenses in excess of the expense limitation in effect at the time the unreimbursed expense was actually incurred. (g)The Adviser may agree not to require payment of any portion of the compensation or reimbursement of expenses otherwise due to it pursuant to this Agreement.Any such agreement shall be applicable only with respect to the specific items covered thereby and shall not constitute an agreement not to require payment of any future compensation or reimbursement due to the Adviser hereunder. 9.No Shorting; No Borrowing.The Adviser agrees that neither it nor any of its officers or employees shall take any short position in the shares of the Portfolio.This prohibition shall not prevent the purchase of such shares by any of the officers or employees of the Adviser or any trust, pension, profit-sharing or other benefit plan for such persons or affiliates thereof, at a price not less than the net asset value thereof at the time of purchase, as allowed pursuant to rules promulgated under the Investment Company Act.The Adviser agrees that neither it nor any of its officers or employees shall borrow from the Portfolio or pledge or use the Portfolio's assets in connection with any borrowing not directly for the Portfolio's benefit.For this purpose, failure to pay any amount due and payable to the Portfolio for a period of more than thirty (30) days shall constitute a borrowing. 10.Conflicts with the Trust’s Governing Documents and Applicable Laws.
